UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to Form S–8 Registration Statement No. 333-121771 UNDER THE SECURITIES ACT OF 1933 THE WARNACO GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 95-4032739 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 501 Seventh Avenue New York, New York 10018 (Address of Principal Executive Offices) The Warnaco Group, Inc. Employee Savings Plan (Full Title of the Plan) Mark D. Fischer, Esq. Senior Vice President and Secretary The Warnaco Group, Inc. c/o PVH Corp. 200 Madison Avenue New York, New York 10016 (212) 381-3500 (Name, Address and Telephone Number, including Area Code, of Agent for Service) Copy to: Andrew J. Nussbaum, Esq. Greg E. Ostling, Esq. Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 (212) 403-1000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o EXPLANATORY NOTE This Post-Effective Amendment relates to the following Registration Statement on Form S-8 (the “Registration Statements”) filed by The Warnaco Group, Inc., a Delaware corporation (the “Company”), with the Securities and Exchange Commission: 1. Registration Statement No. 333-121771, filed on December 30, 2004, registering 500,000 shares of Common Stock issuable under The Warnaco Group, Inc. Employee Savings Plan and an indeterminate number of plan interests. On February 13, 2013, pursuant to the terms and conditions of the Agreement and Plan of Merger, dated as of October 29, 2012, among the Company, PVH Corp., a Delaware corporation (“PVH”), and Wand Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of PVH (“Merger Sub”), Merger Sub merged with and into the Company, with the Company continuing as the surviving corporation and a wholly-owned subsidiary of PVH (the “Merger”). As a result of the Merger, the Company has terminated offerings of the Company’s securities pursuant to the Registration Statement.Accordingly, pursuant to undertakings contained in the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities being registered which remain unsold at the termination of the offering, the Company is filing this Post-Effective Amendment to the Registration Statement to deregister all of such securities of the Company registered but unsold under the Registration Statement, if any, as of the effective time of the Merger. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on this 14th day of February, 2013. THE WARNACO GROUP, INC. By: /s/ Michael A. Shaffer Name: Michael A. Shaffer Title: Executive Vice President Pursuant to the requirements of the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ Emanuel Chirico Emanuel Chirico Director and President (Principal Executive Officer) February 14, 2013 /s/ Michael A. Shaffer Michael A. Shaffer Director and Executive Vice President (Principal Financial Officer) February 14, 2013 /s/ Bruce Goldstein Bruce Goldstein Senior Vice President (Principal Accounting Officer) February 14, 2013 /s/ Mark D. Fischer Mark D. Fischer Director February 14, 2013 The Plan.Pursuant to the requirements of the Securities Act of 1933, the Plan has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, State of New York, on February 14, 2013. THE WARNACO GROUP, INC. EMPLOYEES SAVINGS PLAN By: DANA M. PERLMAN /s/ Dana M. Perlman Name: Dana M. Perlman Title: Member, Retirement Committee
